         Case 2:21-cv-00639-JAM-AC Document 6 Filed 09/10/21 Page 1 of 1

1    GATES, GONTER, GUY, PROUDFOOT & MUENCH, LLP
     38 Discovery, Suite 200
2    Irvine, California 92618
     Telephone: (949) 753-0255
3    Facsimile: (949) 753-0265
     Electronic Service: eservice@g3pmlaw.com
4    Attorney: MATTHEW M. PROUDFOOT, SBN: 155988
     Attorney for Defendants FCA US LLC
5
     ROMANO STANCROFF PC
6    Mark Romano, Esq. (SBN 244113)
     Timothy Whelan, Esq. (SBN 255037)
7    Aliaksandra Valitskaya, Esq. (SBN 320680)
     360 N. Pacific Coast Hwy., Suite 1010
8    El Segundo, CA   90245
     Telephone: (310) 477-7990
9    Fax: (310) 477-7995
     mark@thelemonlawattorneys.com
10   Attorneys for Plaintiffs, JOAQUIN OCHOA FLORES and SUSANA
     REYES
11

12                              UNITED STATES DISTRICT COURT
13                          EASTERN DISTRICT OF CALIFORNIA
14
     JOAQUIN OCHOA FLORES and   )Case No: 2:21-cv-00639-JAM-AC
15   SUSANA REYES,              )Dist Judge John A. Mendez
                                )Mag Judge Allison Claire
16                 Plaintiffs, )Courtroom: 6
     vs.                        )
17                              )
     FCA US LLC, a Delaware     )
18   Limited Liability Company, )ORDER
     and DOES 1 through 10,     )
19   inclusive                  )
                                )
20                  Defendants. )
                                )
21
           The Stipulation is approved. The entire action,
22
     including all claims stated herein against all parties, is
23
     hereby dismissed with prejudice.
24
           IT IS SO ORDERED.
25
     Dated: September 9, 2021             /s/ John A. Mendez
26
                                          THE HONORABLE JOHN A. MENDEZ
27                                        UNITED STATES DISTRICT COURT JUDGE
28

                                              1
     ___________________________________________________________________________________
                                           ORDER
